Exhibit 10.2
 
 
 
 
PRIOR
OBLIGATION
INFORMATION
 
LOAN NUMBER
 
910326
 
ACCT. NUMBER
 
27981.15
NOTE DATE
 
01/17/14
CREDIT LIMIT
 
$700,000.00
 
MATURITY DATE
 
01/17/15
                   
AMENDED
 OBLIGATION
INFORMATION
 
LOAN NUMBER
910326
 
ACCT. NUMBER
 
27981.15
  MODIFICATION DATE
 
April 28, 2014
   
CREDIT LIMIT
 
$900,000.00
                       
MATURITY DATE
01/17/15
 
INDEX (w/margin)
 
Cornerstone Bank Corporate
Base Rate plus 1.000%
 
 
INTEREST RATE
 
6.000%
   
INITIALS
 
JVD
       
Creditor Use Only
                         

 


DEBT MODIFICATION AGREEMENT 

--------------------------------------------------------------------------------

 


DATE AND PARTIES. The date of this Debt Modification Agreement (Modification) is
April 28, 2014. The parties and their addresses are:
 
LENDER:
CORNERSTONE BANK
9120 W 135th Street
Overland Park, KS 66221
Telephone: (9131239-8100


BORROWER:
GUARDIAN 8 CORPORATION
an Arizona Corporation
15230 N 75th St., Suite 1002
Scottsdale, AZ 85260
 
 
1. DEFINITIONS. In this Modification, these terms have the following meanings:
 
A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing
this Modification, individually and together with their heirs, executors,
administrators, successors, and assigns, and each other person or legal entity
(including guarantors, endorsers, and sureties) who agrees to pay this Loan.
"You" and "your" refer to the Lender, with its participants or syndicators,
successors and assigns, or any person or entity that acquires an interest in the
Modification or the Prior Obligation.
 
B. Amended Obligation. Amended Obligation is the resulting agreement that is
created when the Modification amends the Prior Obligation. It is described above
in the AMENDED OBLIGATION INFORMATION section.
 
C. Credit limit. Credit limit means the maximum amount of principal you will
permit me to owe you under this line of Credit, at any one time. My Credit limit
is stated at the top of this Modification.
 
D. Loan. Loan refers to this transaction generally. It includes the obligations
and duties arising from the terms of all documents prepared or submitted in
association with the Prior Obligation and this modification, such as
applications, security agreements, disclosures, notes, agreements, and this
Modification.
 
 
 

--------------------------------------------------------------------------------

 
 
E. Modification. Modification refers to this Debt Modification Agreement.
 
F. Prior Obligation. Prior Obligation refers to my original agreement described
above in the PRIOR OBLIGATION INFORMATION section, and any subsequent
extensions, renewals, modifications or substitutions of it.
 
2.  
BACKGROUND. You and I have previously entered into a Prior Obligation. As of the
date of this Modification, the outstanding, unpaid balance of the Prior
Obligation is $700,000.00. Conditions have changed since the execution of the
Prior Obligation instruments. In response, and for value received, you and I
agree to modify the terms of the Prior Obligation, as provided for in this
Modification.

 
3.  
CONTINUATION OF TERMS. I agree and understand that all other terms and
provisions in the Prior Obligation survive and continue in full force and
effect, except to the extent that they are specifically and expressly amended by
this Modification. The express amendment of a term does not amend related or
other terms - even if the related or other terms are contained in the same
section or paragraph of the Prior Obligation. For illustration purposes only, a
modification of the interest rate to be paid during the term of the loan would
not modify the default rate of interest even though both of those terms are
described in the Prior Obligation in a common section titled "Interest". The
term "Prior Obligation" includes the original instrument and any modifications
prior to this Modification.

 
4.  
TERMS. The Prior Obligation is modified as follows:



A. Promise to Pay. My promise to pay is modified to read:
 
(1) PROMISE TO PAY. For value received, I promise to pay you or your order, at
your address, or at such other location as you may designate, amounts advanced
from time to time under the terms of the Loan up to the maximum outstanding
principal balance of $900,000.00 (Principal), plus interest from the date of
disbursement, on the unpaid outstanding Principal balance until the Loan is paid
in full and you have no further obligations to make advances to me under the
Loan.
 
My Credit Limit has been increased by $200,000.00.
 
B. Payments. The payment provision is modified to read:
 
(1) PAYMENT. I agree to pay all accrued interest on the balance outstanding from
time to time in regular payments beginning May 17, 2014, then on the same day of
each month thereafter. A final payment of the entire unpaid outstanding balance
of Principal and interest will be due January 17, 2015.
 
Payments will be rounded to the nearest $.01. With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31 st day of a month that contains no such day will, instead, be made on
the last day of such month.
 
C. Security. The security provision is modified to read:
 
(1) Existing Collateral Added. The following previously executed security
instruments or agreements are added as security for the Amended Obligation:
Letter of Credit Rights Control Agreement dated January 17, 2014 secured by a
Letter of Credit dated January 17, 2014 issued by F&M Bank & Trust Company,
Letter of Credit #FM 14SDP00028 and a Security Agreement dated January 17, 2014
secured by a State of Nevada UCC filed February 3, 2014, document number
2014002933-0 for All Business Assets to include inventory and account
receivables..
 
 
 

--------------------------------------------------------------------------------

 
 
D. Fees and Charges. As additional consideration for your consent to enter into
this Modification, I agree to pay, or have paid these additional fees and
charges:
 
(1) Nonrefundable Fees and Charges. The following fees are earned when collected
and will not be refunded if I prepay the Loan before the scheduled maturity
date.
 
Loan Origination Fee. A(n) Loan Origination Fee fee of $300.00 payable from
separate funds on or before today's date.
 
(2) Late Charge. If a payment is more than 10 days late, I will be charged 5.000
percent of the Unpaid Portion of Payment. I will pay this late charge promptly
but only once for each late payment.
 
5.  
WAIVER. I waive all claims, defenses, setoffs, or counterclaims relating to the
Prior Obligation, or any document securing the Prior Obligation, that I may
have. Any party to the Prior Obligation that does not sign this Modification,
shall remain liable under the terms of the Prior Obligation unless released in
writing by you.

 
6.  
REASONISI FOR MODIFICATION. to increase line of credit availability



THIS WRITTEN AGREEMENT IS THE FINAL EXPRESSION OF THE AGREEMENT BETWEEN YOU AND
LENDER, AND AS SUCH IT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR
CONTEMPORANEOUS ORAL AGREEMENT. ADDITIONAL TERMS:


BY SIGNING OR INITIALING BELOW, BOTH PARTIES AFFIRM THAT NO UNWRITTEN ORAL
AGREEMENT BETWEEN THEM EXISTS.


Lender:
Cornerstone Bank


By /s/ John V Doull                                                      
John V Doull, Assistant Vice President


Borrower:
Guardian 8 Corporation


By /s/ Steve Cochennet                                                      
Steve Cochennet, President/Secretary


 
 

--------------------------------------------------------------------------------

 
 
7. SIGNATURES. By signing, I agree to the terms contained in this Modification.
I also acknowledge receipt of a copy of this Modification.


BORROWER:
Guardian 8 Corporation


By /s/ Steve Cochennet                                                      
Steve Cochennet, President/Secretary


LENDER:
Cornerstone Bank


By /s/ John V Doull                                                      
John V Doull, Assistant Vice President
 
 
 

--------------------------------------------------------------------------------

 


DISBURSEMENT AUTHORIZATION AND CASH PAYMENT SUMMARY 

--------------------------------------------------------------------------------



DATE AND PARTIES. The date of this Disbursement Authorization and Cash Payment
Summary is April 28, 2014. The parties and their addresses are:


LENDER:
CORNERSTONE BANK
9120 W 135th Street
Overland Park, KS 66221
Telephone: (913) 239-8100


BORROWER:
GUARDIAN 8 CORPORATION
an Arizona Corporation
15230 N 75th St., Suite 1002
Scottsdale, AZ 85260


Loan Number: 910326


1. DEFINITIONS. As used in this Disbursement Authorization and Cash Payment
Summary, the terms have the following meanings:


A. Pronouns. The pronouns "I", "me" and "my" refer to all Borrowers signing this
Disbursement Authorization and Cash Payment Summary, individually and together.
"You" and "Your" refer to the Lender.


B. Loan. "Loan" refers to this transaction generally, including obligations and
duties arising from the terms of all documents prepared or submitted for this
transaction such as applications, security agreements, disclosures or notes, and
this Disbursement Authorization and Cash Payment Summary.


2. DISBURSEMENT SUMMARY. The following summarizes the disbursements from the
Loan.


Initial Advance
     
$0.00
 
Cash Paid In
 
$300.00
     
Amount Contributed by Borrower
 
$0.00
   
Total Cash Received
     
$300.00
 
Disbursed to Borrowers
 
$700,000.00
     
Disbursed to Lender
 
$0.00
     
Disbursed to Other Payees
 
$300.00
   
Total Amounts Disbursed
     
$700,300.00
Amount Remaining To Be Disbursed
     
$0.00
Undisbursed Fees/Charges
     
$0.00



 
 

--------------------------------------------------------------------------------

 
 
3. DISBURSEMENT AUTHORIZATION. I authorize you to disburse the following amounts
from my Loan.


DISBURSED TO:
 
DATE:
     
AMOUNT DISBURSED:
Disbursements to Borrower:
         
$700,000.00
     Loan Payment/Payoff to
     account #910326
 
 
04/28/2014
 
 
$700,000.00
   
Disbursements to Lender:
         
$0.00
Disbursements to third parties:
     
$0.00
TOTAL DISBURSED:
         
$700,000.00



4. CASH PAYMENT SUMMARY. The following loan charges are cash payments collected
prior to or at settlement.


DISBURSED TO:
 
DATE:
     
AMOUNT DISBURSED:
Cash Fees & Charges disbursed to third parties:
 
$300.00
    Cornerstone Bank:
 
04/28/2014
 
$700,000.00
   
      Loan Origination Fee
     
$300.00
B
 
Items marked with an asterisk (*) have been paid outside of closing in whole or
in part
Items marked with a (B) are paid by borrower, Items marked with a (S) are paid
by seller, Items marked with a (L) are paid by lender, Items marked with a (T)
are paid by third party
             
TOTAL OF CASH PAYMENTS:
     
$700,000.00

Remaining Credit Line: $200,000.00


I acknowledge receipt of a copy of this Disbursement Authorization and Cash
Payment Summary on April 28, 2014.


BORROWER:
Guardian 8 Corporation


By /s/ Steve Cochennet                                                      Date
4/28/2014                                
Steve Cochennet, President/Secretary